IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-68,628-01


ADAM GEORGE RESA, Relator

v.

SAN SABA COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 5407 IN THE 33RD JUDICIAL DISTRICT COURT
FROM SAN SABA COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court.  In it, he contends that he filed an application for a writ of habeas corpus in the Judicial
District Court of San Saba County, that more than 35 days have elapsed, and that the application has not
yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of  San
Saba County, is ordered to file a response, which may be made by: submitting the record on such habeas
corpus application; submitting a copy of a timely filed order which designates issues to be investigated, see
McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); by stating that the nature of the claims
asserted in the application filed by Relator is such that the claims are not cognizable under Tex. Code
Crim. Proc. art. 11.07, § 3; or stating that Relator has not filed  an application for habeas corpus in San
Saba County.  This application for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days of
the date of this order.


Filed: October 24, 2007
Do not publish